—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered May 10, 1996, convicting him of attempted burglary in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence. By decision and order of this Court dated December 1, 1997, the matter was remitted to the Supreme Court, Kings County, to hear and report on the issue of whether the defendant was present during the trial court’s questioning of two prospective jurors, and the appeal was held in abeyance in the interim (see, People v Ramos, 245 AD2d 314). The Supreme Court has filed its report.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record on the reconstruction hearing supports the conclusion that he was present for the on-the-record side-bar questioning of two jurors. Accordingly, reversal may not be had on that ground (see, People v Childs, 247 AD2d 319; People v Carney, 73 AD2d 9).
The hearing court properly denied the defendant’s motion to suppress a weapon found on him at the time of his arrest. The record supports the conclusion that the police had probable cause to arrest him (see, People v Attebery, 223 AD2d 714).
Contrary to the defendant’s contention, a redacted version of his statement to the police was properly admitted into evidence (see, People v Gines, 36 NY2d 932; People v Jones, 221 AD2d 661).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Copertino, Sullivan and Santucci, JJ., concur.